 


 HR 4200 ENR: To designate the facility of the United States Postal Service located at 321 South 1st Street in Montrose, Colorado, as the “Sergeant David Kinterknecht Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4200 
 
AN ACT 
To designate the facility of the United States Postal Service located at 321 South 1st Street in Montrose, Colorado, as the Sergeant David Kinterknecht Post Office. 
 
 
1.Sergeant David Kinterknecht Post Office 
(a)DesignationThe facility of the United States Postal Service located at 321 South 1st Street in Montrose, Colorado, shall be known and designated as the Sergeant David Kinterknecht Post Office.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Sergeant David Kinterknecht Post Office.  
(c)Repeal of previous designationSection 1 of Public Law 115–366 is hereby repealed, and the designation made and references deemed in subsections (a) and (b), respectively, of such section shall have no force or effect.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 